DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .            

 Status of Claims 
Claims 1-20 are pending in this instant application per original claims filed on 06/04/2019 by Applicant, wherein Claims 1, 19 and 20 are three independent claims reciting method, system and non-transitory computer readable storage medium claims with Claims 2-18 only dependent on Claim 1 directly and/or indirectly.  Said claim amendments have amended the three/3 independent Claims 1, 19 & 20 only.           
No IDS has been filed by the Applicant so far.                 
This Office Action is a final rejection in response to the claim amendments and remarks filed by the Applicant on 23 FEB 2021 for its original application of 06/04/2019 that is titled:     “Benefit Tracking and Availability in an Enrollment Database System”.     
Accordingly, amended Claims 1-20 are now being rejected herein.       

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:      
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is 

Analysis                         
Claim 1: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a method reciting a series of steps, which is a statutory category of invention (Step 1: YES).     

The claim is analyzed to determine whether it is directed to a judicial exception.  The claim recites the limitations of displaying for an individual a plurality of benefits for an organization to which an individual belongs, accessing a set of rules and personnel data in a central database, identifying a first set of benefits for which the individual is eligible, and identifying a second set of benefits for which the individual is not eligible.  In other words, the claim describes an enrollment database for benefits by members of an organization. These limitations, as drafted, are steps of a method that, under its broadest reasonable interpretation, covers performance of the limitations via a method of organizing human activity such as fundamental economic principles or practices, commercial or legal interactions, and/or managing personal behavior or relationships or interactions between people.  These limitations fall under the “certain methods of organizing human activity” group (Step 2A1-YES).               

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of:  displaying a benefits interface on Step 2A2-NO).             

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, to include the claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer components.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements of displaying a benefits interface on a client device and a central enrollment database system, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer option 2, respectively.                
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO), and the claim is not patent eligible.             

The analysis above applies to all statutory categories of the invention including independent Claims 19 and 20.  Furthermore, the dependent method claims 2-18 do not resolve the issues raised in the independent Claim 1.        
Therefore, said Claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.                  

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            

Claims 1-20 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.               

(NOTE:    Latest ‘amendments to the claims’ filed by the Applicant on 02/23/2021 are shown as underlined additions, and all deletions may not be shown.)           

Exemplary Analysis for Rejection of Claims 1-18 

Independent Claim 1 is rejected under 35 USC 103 as unpatentable over Pub. No. US 2020/ 0357003 filed by Buzek, Laura (hereinafter “Buzek”) in view of Pub. No. US 2009/ 0271210 filed by Lange et al. (hereinafter “Lange”), and further in view of Pub. No. US 2015/ 0178684 filed by Krumel et al. (hereinafter “Krumel”), and further in view of Pub. No. US 2013/ 0166310 filed by Schnack et al. (hereinafter “Schnack”), and as described below for each claim/ limitation.                 

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to Claim 1, Buzek teaches ---   
1. A method comprising:     
displaying, by a central enrollment database system on a client device of an individual, 

(see at least:   Buzek Abstract;  and FIG. 1, & para [0010] about {“FIG. 1 is a block diagram of a system environment in which a central database system operates, in accordance with an embodiment.  The system environment 100 shown by FIG. 1 includes a central enrollment database system 110, a network 120, an employer device 130, an employee device 140, and one or more third-party systems 150.”}; & para [0011] about {“The employer device 130 and the employee device 140 are one or more computing devices capable of receiving user input as well as transmitting and/or receiving data via the network 120. Examples of computing devices include conventional computer systems (such as a desktop or a laptop computer, a server, a cloud computing device, & the like), client devices (such as smartphones, tablet computers, mobile devices, and the like), or any other device having computer functionality.”};  which together are the same as claimed limitations above)        

Buzek teaches as disclosed above, but it may be argued that it may not explicitly disclose about ‘a/ the benefits interface’ and ‘a plurality of benefits’.  However, Lange teaches them explicitly.            
(see at least:   Lange Abstract and Summary of the Invention in paras [0011]-[0025]; & para [0002] for employee benefits system; & para [0016] for employee’s possible benefits; & paras [0036] & [0041] for employee benefits management system; & Claims 1/3/4/5 for benefits system for employees and members;  which together are the same as claimed limitations above including about ‘a plurality of benefits’;  AND para [0011] about {“The present invention solves problems of inefficiency and internal errors stemming from a lack of comprehensive and integrated functions for establishing a computer driven health and welfare benefit plan by grouping employees into Eligibility Groups, limiting available Business Rules to those available on a centrally authored pick list, allowing disparate data files to be imported and offering flexible tools for administrators to build customized internet interfaces for benefit management.  The present invention offers a hosted solution where licensees can operate the system over the internet without needing to install the present invention's software on a licensee's servers.  Additionally, end users, such as employees, may also access the present invention over the internet without needing to install the present invention's software on the user's personal computer.”}; & para [0041] about {“Client 18 will interface with the present employee benefits management system, in part, by utilizing online access to Support Systems Application 28, online Dashboard Reporting views to obtain current demographic a/the benefits interface’)         

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Buzek with teachings of Lange.  The motivation to combine these references would be to simplify the account provisioning process, and to enable the automatic updating of provisioning user accounts in response to a change in employee information or employer policy (see para [0003] of Buzek), and the ability to automate a health and welfare benefit plan set up audit and such audits are necessary for benefit administrators and those implementing a benefit plan as it improves the quality and internal consistency of the plan set up, thereby reducing errors during the benefits administration process (see para [0006] of Lange).          


Buzek and Lange teach ---        
for each of the plurality of benefits, accessing, by the central enrollment database system, a set of eligibility rules corresponding to the benefit, wherein each eligibility rule in the set of eligibility rules must be satisfied by the individual in order for the individual to be eligible for the benefit;             
(see at least:   Buzek ibidem)      
(see at least:   Lange ibidem; & sub-section titled “Eligibility Groups” in paras [0015]-[0018]; & para [0017] about{“Traditional plan design rules have been further modified to: (a) enable a participant to be a member of more than one Eligibility Group (instead of one and only one Benefit Group); (b) define the benefits available for selection by a given plan participant to be the union of benefit options available in all Eligibility Groups in which a participating employee or retiree is a member; and (c) define employee contribution rules and benefit credit rules, for example, as independent entities rather than associating these rules with an individual Benefit Group.  These dramatic modifications in plan design rules enable health and welfare benefit set up that is much more efficient of health and welfare benefit plan designs requiring fewer Benefit Groups because the person implementing plan designs is enabled to mix and match components in a manner analogous to a flexible set of building blocks.”}; & para [0047] about {“Each Active Employee 34 or Retiree 36 may be a member of more than one Eligibility Group. The health and welfare benefits available for each Active Employee comprises the sum of health and welfare benefit options 


Buzek and Lange teach ---        
accessing, by the central enrollment database system, a set of personnel data for the individual from a database corresponding to the organization;          
(see at least:   Buzek ibidem; & paras [0017]-[0018] about {“It should be noted that the employee database 155 can store information associated with individuals other than employees, such as personnel, staff, organization members, and the like.”} ...... {“Examples of employee information stored in the employee database includes but is not limited to: biographic and demographic information associated with the employees, full legal name and nickname information of the employees, social security numbers, phone numbers, historical information associated with employees (e.g., tenure at a current employer, past employers, past positions or roles, events or milestones associated with the employees, hiring dates, and the like), information describing relationships between employees and employers or other employees, financial data (such as salary information, bonus information, financial transaction information, and the like), personally identifiable information ("PII"), healthcare records, user data or user name data, account data, communication data, social media data, sensor data, dependents information, benefits data, and geographic data (e.g., home address data, work address data, and the like).  In some embodiments, the information associated with an employee includes sensitive information that is restricted, such that only authorized users of the central database system 110 or users with particular access permissions may access and/or modify the sensitive information within the employee database 155.”}; which together are the same as claimed limitations above including about ‘a set of personnel data’)     
(see at least:   Lange ibidem; and see citations already made above)      


Buzek and Lange teach ---             
identifying, by the central enrollment database system, (a first set of the plurality of benefits), wherein the set of eligibility rules corresponding to each of (the first set of 

(see at least:   Buzek ibidem;  and see citations already made above about ‘a set of personnel data’)      
(see at least:   Lange ibidem; & sub-section titled “Eligibility Groups” in paras [0014]-[0017]; & para [0014] about {“The present system completely restructures health and welfare benefit plan set up by creating and relying upon a new concept of "Eligibility Groups" instead of the traditional concept of "Benefit Groups" to associate each plan participant with his or her available benefits, premiums, employee contributions and benefit credits.”}; & para [0016] about {“The present system seeks to remove this redundancy by creating Eligibility Groups.  Initially, the present system establishes all of an employee's possible benefits with a single set up process.  Next, employees are then associated as members of various eligibility groups based, for example, on their full- or part-time status.  This eliminates the need to make multiple, and often redundant, modifications to the benefits tables themselves.”}; & para [0052] about {“As seen in FIG. 4, the Implementers 16 or, alternatively, the Clients 18 set up the employee health and welfare benefits in the present system by entering several Benefit Option descriptions into the system.  These Benefit Options make up the content of Eligibility Groups.”};  which together are the same as claimed limitations above including being similar to ‘a/the first set of the plurality of benefits’)    

Buzek and Lange teach as disclosed above, but it may be argued that they may not explicitly disclose about ‘a first set of the plurality of benefits’ and ‘the first set of benefits’.  However, Krumel teaches them explicitly.            
(see at least:   Krumel Abstract and Summary in paras [0003]-[0010];   and para [0008] about {“Embodiments may also include comparing a set of benefits selections displayed in the benefits selection interface with the user benefits profile, identifying at least one discrepancy between a first portion of the set of benefits selections and at least a first property of the user benefits profile, determining a first portion of the benefits narrative associated with the first property, and applying a visual effect to the first portion of the benefits narrative associated with the second property.  The same visual effect may be applied to the first portion of the benefits selections associated with the discrepancy.  The visual effect may include a dialogue box displayed in response to a mouse cursor being placed over the first portion of the benefits narrative.”};   which together are the same as claimed limitations above including about ‘a first set of the plurality of benefits’ and ‘the first set of benefits’)        




Buzek, Lange and Krumel teach ---             

(see at least:   Buzek ibidem)      
(see at least:   Lange ibidem)     
(see at least:   Krumel ibidem)     


Buzek, Lange and Krumel teach ---             
identifying, by the central enrollment database system, a second set of the plurality of benefits, wherein the set of eligibility rules corresponding to each of the second set of benefits is not satisfied by the accessed set of personnel data;           
(see at least:   Buzek ibidem;  and see citations already made above about ‘a set of personnel data’)      
(see at least:   Lange ibidem; and see citations already made above about ‘a/the set of eligibility rules’)        
(see at least:   Krumel ibidem; and see citations already made above; & para [0008] about {“In some embodiments, the method also includes determining a second discrepancy between a second portion of the set of benefits selections and a second property of the user benefits profile, determining a second portion of the benefits narrative associated with the second property, and applying a second visual effect to the second portion of the benefits narrative associated with the second property and a second portion of the benefits selections associated with the second discrepancy. The method may also include receiving a user input selecting at least a portion of the benefits narrative, and in response to the user input, providing an interface for altering a portion of the user benefits profile associated with the selected portion of the benefits narrative.”};  which together are the same as claimed limitations above including 


Buzek, Lange and Krumel teach ---             
identifying, by the central enrollment database system for each benefit of the second set of benefits, one or moreunsatisfied eligibility rules corresponding to the benefit 
(see at least:   Buzek ibidem; and see citations already made above)       
(see at least:   Lange ibidem; and see citations already made above about ‘a/the set of eligibility rules’)      
(see at least:   Krumel ibidem;  and see citations already made above; and see citations already made above including about ‘the second set of benefits’)      


Buzek, Lange and Krumel teach ---             
modifying, by the central enrollment database system, the benefits interface displayed by the client device by:       
indicating that the individual is not eligible for the first set of benefits;        
indicating that the individual is not eligible for the second set of benefits, and for each benefit of the second set of benefits;        
indicatingunsatisfied eligibility rules) corresponding to the benefit 
includingsatisfy the identified one or moreunsatisfied eligibility rules) corresponding to the benefit when interacted with.               
(see at least:   Buzek ibidem; and see citations already made above)      
(see at least:   Lange ibidem; and see citations already made above about ‘a/the set of eligibility rules’ and ‘a/the benefits interface’; & paras [0052]-[0055] about {“As seen in FIG. 4, the Implementers 16 or, alternatively, the Clients 18 set up the employee health and welfare benefits in the present system by entering several Benefit Option descriptions into the system. These Benefit Options make up the content of Eligibility Groups. According to an illustrative but non-limitative example, seven such options are shown classified into six Eligibility Groups (although it is contemplated that greater or fewer Benefit Options and Eligibility Groups may be suitable depending on the needs or desires of a particular implementer).  Benefit Options mean specific programs, such as, for example, an Aetna HMO plan, that are available to Active Employees 34.  The Benefit Options exemplified in FIG. 4 include: Opt Out--non-union, Opt Out--union, HMO 1, HMO 2, HMO 3, Med Option 2, and Med Option 3.  The same Benefit Option, such as, for example, an HMO plan, may be designated numerically to distinguish common plans by a participant's zip code.  Benefit Options may contain different rates based on a participant's zip code.”} ...... {“By comparison, the "Benefit Group" design utilized in the conventional prior art is exhibited in FIG. 5.  Although not exhaustively illustrated in FIG. 5, an Implementer 16 (FIG. 1) must determine all potential combinations for Benefit Groups and then enter each into the Database 10 (FIG. 1), as exemplified by the Benefit Options 14 (also FIG. 1).  This process may create, for example, the eight different Benefit Groups exemplified in FIG. 5 (although greater or fewer Benefit Groups may be possible under the circumstances).  Within the illustrated eight Benefit Groups there are a total of thirty-four Benefit Option descriptions that must be entered into the Database 10 (FIG. 1).   Contrastingly, as represented by FIG. 4, the present invention only requires as few as a single Benefit Option for each Eligibility Group.  This permits each Active Employee 34 or Retiree 36 to be associated with one or more Eligibility Groups in order to assemble the specific Benefit Option(s) for which he or she is actually qualified or opts to select without having to be associated with a Benefit Group including one or more Benefit Option(s) for which he or she neither requires nor for which he or she may opt to select.  This further permits the Implementers 16 or, alternatively, the Clients 18 to assemble Benefit Option(s) without making time consuming modifications to the underlying Benefit Option(s) tables, as is customarily done each time a Benefit Group must be created.”}; which together are the same as claimed limitations above)  
Examiner notes that Lange’s teachings of at least ‘Benefit Options exemplified in FIG. 4 include Opt-out’ cited above are the same as claimed limitations above including about ‘the identified one or more of the set of eligibility rules corresponding to the benefit that are not satisfied’.          
(see at least:   Krumel ibidem; and see citations already made above including about ‘the first set of benefits’ and about ‘the second set of benefits’)       

Buzek, Lange and Krumel teach as disclosed above, but it has been argued by the Applicant that they may not explicitly disclose about ‘unsatisfied eligibility rules’.  However, Schnack teaches them explicitly.            
(see at least:   Schnack Abstract and Summary in paras [0003]-- [0006]; & paras [0025]-[0026] about {“The benefit rules 40 (or unsatisfied), processing associated with one or more phases of a benefit decision by one or more of the benefit phase modules 130 can be triggered.  When one or more of the phase triggering conditions is not satisfied (e.g., is unsatisfied) (or satisfied), processing associated with one or more phases of a benefit decision by one or more of the benefit phase modules 130 can be terminated.  In other words, satisfying (or not satisfying) of one or more phase triggering conditions can function as a pre-requisite for further processing by one or more of the benefit phase modules 130.  In some embodiments, a phase triggering condition can be satisfied, or unsatisfied, based on a result (e.g., an intermediate result) determined by (e.g., calculated by) one or more of the benefit phase modules 130, and/or based on an input value from the benefit application 10.”} ......{“For example, the phase module A1 can be configured to perform processing related to a first phase of the benefit decision based on phase rules B1. The phase rules B1 can include a phase triggering condition, that when satisfied, can be configured to trigger processing of a second phase of the benefit decision performed by the phase module A2 based on phase rules B2 (or another of the phase modules based on at least a portion of the benefit rules 40).  In some embodiments, in the event that the phase triggering condition remains unsatisfied, processing related to the benefit decision can be terminated (e.g., triggered for termination).”}; & para [0061] about {“FIG. 5 is a diagram that illustrates a specific example of benefit decision processing including an eligibility phase and an entitlement phase, according to an embodiment.  As shown in FIG. 5, a determination is made as to whether an applicant resides within a municipality providing a benefit (block 510).  In this embodiment, the query included in block 510 can be a phase triggering condition that, when unsatisfied (e.g., determined in the negative), can result in the termination of benefit processing & a determination that the applicant is not eligible (i.e., ineligible) for the benefit (block 520).”}; which together are the same as claimed limitations above to include about ‘unsatisfied eligibility rules’)      

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Buzek, Lange and Krumel with the teachings of Schnack.  The motivation to combine these references would be to simplify the account provisioning process, and to enable the automatic updating of provisioning user 




Dependent Claims 2-4 are rejected under 35 USC 103 as unpatentable over Buzek in view of Lange, Krumel and Schnack as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.          

With respect to Claim 2, Buzek, Lange, Krumel and Schnack teach ---           
2.   The method of claim 1, further comprising modifying, by the central enrollment database system, the benefits interface displayed by the client device by indicating a recommendation corresponding to the one or more actions for a benefit of the second set of benefits.       
(see at least:   Buzek ibidem; and see citations already made 
above including about ‘the central database system’ and ‘the client device’)   
(see at least:   Lange ibidem; and see citations already made above including about ‘the benefits interface’)  
(see at least:   Krumel ibidem; and see citations already made above including about ‘the second set of benefits’)      
(see at least:   Schnack ibidem; and see citations already made above)         



With respect to Claim 3, Buzek, Lange and Krumel teach ---           
3.   The method of claim 1, wherein the set of eligibility rules comprises a rule based on at least one of:            
an employment status of the individual, an age of the individual, a health status of the 

(see at least:   Buzek ibidem;  and para [0015] about {“one or more employees from one or more employers”}; & employee database 155 in paras [0016]-[0018], [0021]-[0022], [0026]-[0027] &[0032] -[0036]; which together are the same as claimed limitations above including about ‘an employment status of the individual’ and ‘enrollment of the individual’)      
(see at least:   Lange ibidem;  and see citations already made above about ‘a/the set of eligibility rules’; & paras [0038]-[0039] about {“The Data Import function in Support Systems Application 28 further permits the Implementer 16 or, alternatively, the Clients 18, to receive imported files from Clients 18, Active Employees 34 or Retirees 36 (FIG. 3).  These files contain employee &/or dependent data to be saved in the Database 22.  An administrator, such as an Implementer 16 or, alternatively, a Client 18, will have the ability to review the data before electing to save the data to the database or cancel the data. This creates a staged environment.”} ...... {“The Communication function in Support Systems Application 28 permits Implementers 16 or, alternatively, Clients 18, to create, for example, online e-mail communications that can be sent to Active Employees 34 or Retirees 36 (FIG. 3). The system can, for example, automatically notify Active Employees 34 or Retirees 36 of an enrollment obligation applicable to a respective Eligibility Group.”};   which together are the same as claimed limitations above including about ‘an employment status of the individual’ and ‘enrollment of the individual’)      
(see at least:   Krumel ibidem;  and paras [0024]-[0025] about 
{“In an effort to provide competitive compensation packages to 
employees, it is more and more common for employers to provide their employees with an array of benefit plan choices.  When an employee is newly hired or during an enrollment period, employees may be presented with the choice as to whether or not to participate in one or more different benefit categories.  Even after deciding to participate in a given benefit category, the employee may then be presented with a choice among particular plans within that category.”} ...... {“Because of the wide variety of choices available, certain benefits configurations may be more appropriate for some employees than others. For example, an employee without a spouse or dependents may have a reduced need for life insurance compared to an employee with several children, and a high deductible health insurance plan may be more appropriate for a young, healthy 
(see at least:   Schnack ibidem; and see citations already made above)         



With respect to Claim 4, Buzek, Lange and Krumel teach ---           
4.   The method of claim 1, wherein the set of eligibility rules comprises a rule based on at least one of:      
an allowance for a number of enrolled individuals for the organization, a location of the organization, a legal requirement of the organization, and a policy set by the organization.            
(see at least:   Buzek ibidem;  and para [0012] about {“As used herein, "employer device 130" refers to a device used by an employer, such as a company, an organization, or any other suitable entity.  Likewise, "employee device 140" refers to a device used by an employee, such as an individual hired and employed by an employer.”}; & para [0016] about {“In addition, in the embodiment of FIG. 1, the central database system 110 is associated with an entity (such as a company or organization) different from the employer associated with the employer device 130, different from the employee associated with the employee device 140, and different from the third-party systems 150.”}; & para[0017] about {“It should be noted that the employee database 155 can store information associated with individuals other than employees, such as personnel, staff, organization members, and the like.”}; & para [0035] about {“In such embodiments, the provisioning engine 170 can request such information from the employer, from the employee, or can access such information from a different, external entity (such as a social media service, a database of a governmental or other organization, or from any other suitable data source).”}; & para [0046] about {“A central database system receives 510 information associated with a set of employees from an employer.  For instance, the central database system can receive information describing a title or role of each employee within the organization associated with the employer.”}; & para [0048] about {“For instance, the central database system can receive information describing an updated title or role for each employee in the subset of employees 
(see at least:   Lange ibidem; and see citations already made above about ‘a/the set of eligibility rules’)     
(see at least:   Krumel ibidem;  and para [0029] about {“While in certain examples within this application the user may be described as an employee of a particular business, it should be readily appreciated that the user may also be a member of a non-business organization that provides benefits plan access to members (e.g., a union or cooperative) or the public at large.  For example, the benefits selection platform may be implemented as part of a public health insurance exchange, and the user may be a member of the public purchasing health insurance via the exchange.”}; & para [0057] about {“For example, a questionnaire may be tailored to an individual user (e.g., based only on the benefits offered to that specific user, excluding benefits offered to other users at the same organization), or to an organization (e.g., based on the total benefits offerings provided by the organization).  In some embodiments, the user may fill out a questionnaire one time (e.g., during account registration), and the results of the questionnaire may be associate with the user's account.  If the user's personal benefits situation changes, the user may opt to redo the questionnaire or portions of the questionnaire.  In some embodiments, the user may be prompted to ask if any changes have occurred to the user's situation upon accessing the benefits selection system.  In yet further embodiments, selection of particular benefit types or packages may cause additional questions to be presented to the user.  In still yet further embodiments, selecting certain answers to particular questions may cause additional questions to be presented to the user.”}; & para [0059] about {“At action 408, the responses to the questionnaire are processed to generate a benefits profile, which may include a list of flags and variables that are relevant to matching the user to a particular set of benefits selections chosen from the benefits offerings provided by an organization, employer, or the like maintaining the benefits selection platform executing the process 400.”}; & para [0063] about {“At action 504, limits for the user's benefits allocation may be determined.  The benefits allocation may generally be considered as a "budget" to be applied to the different benefits offerings provided via the benefits selection platform.  This budget may be determined based on various factors, including but 
(see at least:   Schnack ibidem; and see citations already made above)         



Dependent Claims 5-11 are rejected under 35 USC 103 as unpatentable over Buzek in view of Lange, Krumel and Schnack as applied to the rejection of Claims 1-4 above, and further in view of Pub. No. US 2010/ 0211415 filed by Tholl et al. (herein-after “Tholl”), and as described below for each claim/ limitation.          

With respect to Claim 5, Buzek, Lange and Krumel teach ---           
5.   The method of claim 1, further comprising:     
updating, by the central enrollment database system, the set of personnel data;     updating, by the central enrollment database system, each of the set of eligibility rules;    identifying, by the central enrollment database system, a subset of the first set of benefits;         
identifying, by the central enrollment database system, for each benefit of the subset of benefits, (a subset of the updated set of eligibility rules that will not be satisfied in the future), based on the updated set of personnel data;        
modifying, by the central enrollment database system, the benefits interface displayed by the client device by:        
indicating the subset of benefits;       
indicating that the subset of benefits will be moved out of the first set of benefits, by the 

29740/43211/FW/10736445.4indicating the subset of eligibility rules corresponding to each benefit of the subset of benefits.         
(see at least:   Buzek ibidem;  and see citations already made above about ‘a/the set of personnel data’; and see Abstract; & para [0015] about {“When information associated with the one or more employees is updated (e.g., when the central database system 110 receives updated employee information from an employer), the central database system can modify user accounts associated with the one or more employees, for instance by requesting that a feature set associated with one or more user accounts be modified via one or more third-party systems 150 based on the updated information.”}; & para [0017] about {“The employee database 155 can also be modified to update stored information associated with employees.  For instance, if an employer indicates that the employee has been promoted to a new position within the employer, the central database system 110 can modify information associated with the title of the employee stored by the employee database 155 to reflect the promotion.”}; & para [0040] about {“In some embodiments, the set of features associated with the user account can change automatically, for instance in response to detecting that the employee information stored in the employee database 150 changes or in response to receiving updated information associated with the employee.  The set of features associated with a user account can be updated automatically in response to a change in employee information, employer policy, and the like, for instance without requiring a specific request from an employer or specific input by the employee.  In some embodiments, changing or modifying the set of features associated with a user account comprises adding features to or removing features from the set of features associated with the user account.”}; & para[0046] about {“FIG. 5 is a flowchart illustrating a process 500 for automatically updating a set of user accounts in response to a change in characteristics associated with the users associated with the user accounts, according to one embodiment.  A central database system receives 510 information associated with a set of employees from an employer.  For instance, the central database system can receive information describing a title or role of each employee within the organization associated with the employer.”}; & para [0048] about {“The central database system subsequently receives 550 updated information associated with a subset of the set of employees.   For instance,the central database system can receive information describing an updated title or role for each employee in the subset of employees within the organization associated with the employer.  In 
(see at least:   Lange ibidem;  and see citations already made above about ‘a/the set of eligibility rules’; & para[0048] about {“Implementers 16, or alternatively, Clients 18, will associate Active Employees 34 or Retirees 36 with one or more Eligibility Groups and then store these data records in the subordinate database holding Data for Individual Clients 26.  Active Employees 34 or Retirees 36 may access the Employee Website 40 for health and welfare benefits. ......The Website 40 also permits employees to pick and enroll in a menu of health and benefit programs over the internet, add/update dependents, conduct evidence of insurability processing, and update Beneficiary data for applicable Life Insurance benefits.”};  which together are the same as claimed limitations above)      
(see at least:   Krumel ibidem;  and see citations already made above; and see citations already made above including about ‘the first set of benefits’ AND ‘the second set of benefits’)   
(see at least:   Schnack ibidem; and see citations already made above)         

Buzek, Lange, Krumel and Schnack teach as disclosed above, but it may be argued that they may not explicitly disclose about ‘a subset of the updated set of eligibility rules that will not be satisfied in the future’.  However, Tholl teaches them explicitly.            
(see at least:   Tholl Abstract and Summary of the Invention in paras [0004]-[0012]; & paras [0113]-[0116] about {“The composer module 202 is used to manage the rule inclusions 227 within a Rule Block 228, for example. As described with reference to FIG. 12a, the Timeline 302 feature is applicable to the organization of Rules 100 within Rule Blocks 228.  The Timeline 302 keeps track of where and when Rules 100 are included in the Rule Block 228.  This means that a snapshot of the rule data that is in effect at any point in time is available.  The point in time can be in the past or future.  This feature is useful for processing claims 12 that have been back dated and for implementing changes that are future dated, as the rule hierarchy 260 provides guidance for instructing the engine 40 in processing claims 12 using appropriate rules 100 and/or benefits 103 where the claim service date matches the effective/expiry date(s) of the 

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Buzek, Lange and Krumel with teachings of Tholl.   The motivation to combine these references would be to simplify the account provisioning process, and to enable the automatic updating of provisioning user accounts in response to a change in employee information or employer policy (see para [0003] of Buzek), and the ability to automate a health and welfare benefit plan set up audit and such audits are necessary for benefit administrators and those implementing a benefit plan as it improves the quality and internal consistency of the plan set up, thereby reducing errors during the benefits administration process (see para [0006] of Lange), and a method for selection of benefit plans configured to analyze and evaluate 



With respect to Claim 6, Buzek, Lange, Krumel, Schnack and Tholl teach ---           
6.   The method of claim 5, further comprising modifying, by the central enrollment database system, the benefits interface by including an interface element for each of the benefits in the subset of benefits, the interface element configured to perform one or more actions that will satisfy the subset of eligibility rules in the future, such that the respective benefit will remain in the first set of eligibility rules in the future.        
(see at least:   Buzek ibidem; and see citations already made above)     
(see at least:   Lange ibidem; and see citations already made above about ‘a/the set of eligibility rules’)     
(see at least:   Krumel ibidem; and see citations already made above including about ‘the first set of benefits’ AND ‘the second set of benefits’)      
(see at least:   Schnack ibidem; and see citations already made above)         
(see at least:   Tholl ibidem; and see citations made above including about ‘a subset of the updated set of eligibility rules that will not be satisfied in the future’)      



With respect to Claim 7, Buzek, Lange, Krumel, Schnack and Tholl teach ---         
7.   The method of claim 5, further comprising modifying, by the central enrollment database system, the benefits interface by indicating a date in the future for each of the benefits in the subset of benefits when the respective benefit will be moved out of the first set of benefits.        
(see at least:   Buzek ibidem; and see citations already made above)   
(see at least:   Lange ibidem; and see citations already made above)  
(see at least:   Krumel ibidem; and see citations already made 

(see at least:   Schnack ibidem; and see citations already made above)         
(see at least:   Tholl ibidem; and see citations made above including about ‘a subset of the updated set of eligibility rules that will not be satisfied in the future’)       



With respect to Claim 8, Buzek, Lange, Krumel, Schnack and Tholl teach ---           
8.   The method of claim 5, wherein the updated set of personnel data includes at least one selected from the group consisting of a change in the number of dependents for the individual, a qualifying life event for the individual, a change in title or role of the individual within the organization, a change in income received from the organization, a change in residence, a change in place of business, and a change in an enrollment in 
benefits for the individual.         
(see at least:   Buzek ibidem;  and see citations already made above about ‘a set of personnel data’)   
(see at least:   Lange ibidem; and see citations already made above)           
(see at least:   Krumel ibidem; and see citations already made above)               
(see at least:   Schnack ibidem; and see citations already made above)         
(see at least:   Tholl ibidem; and see citations already made above)               



With respect to Claim 9, Buzek, Lange, Krumel, Schnack and Tholl teach ---           
9.   The method of claim 1, further comprising:            
updating, by the central enrollment database system, the set of personnel data;       
updating, by the central enrollment database system, each of the set of eligibility rules;      identifying, by the central enrollment database system, a subset of the second set of benefits;        
identifying, by the central enrollment database system, for each benefit of the subset of benefits, a subset of the updated set of eligibility rules that will be satisfied in the future, based on the updated set of personnel data;        
modifying, by the central enrollment database system, the benefits interface displayed 

indicating the subset of the benefits;        
indicating that the subset of benefits will be moved out of the second set of benefits, by the central enrollment database system, into the first set of benefits,     and       
indicating the subset of eligibility rules corresponding to each benefit of the subset of benefits.           
(see at least:   Buzek ibidem;  and see citations already made above about ‘a set of personnel data’)   
(see at least:   Lange ibidem; and see citations already made above about ‘a/the set of eligibility rules’)  
(see at least:   Krumel ibidem; and see citations already made above including about ‘the first set of benefits’ AND ‘the second set of benefits’)      
(see at least:   Schnack ibidem; and see citations already made above)         
(see at least:   Tholl ibidem; and see citations made above 
including about ‘a subset of the updated set of eligibility rules that will not be satisfied in the future’)      



With respect to Claim 10, Buzek, Lange, Krumel, Schnack and Tholl teach ---           
10.   The method of claim 9, further comprising modifying, by the central enrollment database system, the benefits interface by indicating a date in the future for each benefit in the subset of benefits corresponding to when the respective benefit will be moved out of the second set of benefits.             
(see at least:   Buzek ibidem; and see citations already made above)   
(see at least:   Lange ibidem; and see citations already made above)  
(see at least:   Krumel ibidem; and see citations already made above including about ‘the first set of benefits’ AND ‘the second set of benefits’)      
(see at least:   Schnack ibidem; and see citations already made above)         
(see at least:   Tholl ibidem; and see citations made above including about ‘a subset of the updated set of eligibility rules that will not be satisfied in the future’)      



Claim 11, Buzek, Lange, Krumel, Schnack and Tholl teach ---           
11.   The method of claim 9, wherein the updated set of personnel data includes at least one selected from the group consisting of a change in the number of dependents for the individual, a qualifying life event for the individual, a change in title or role of the individual within the organization, a change in income received from the organization, a change in residence, a change in place of business, and a change in an enrollment in benefits for the individual.         
(see at least:   Buzek ibidem;  and see citations already made above about ‘a set of personnel data’)   
(see at least:   Lange ibidem; and see citations already made above)              
(see at least:   Krumel ibidem; and see citations already made above)               
(see at least:   Schnack ibidem; and see citations already made above)            
(see at least:   Tholl ibidem; and see citations already made above)              




Dependent Claims 12-18 are rejected under 35 USC 103 as unpatentable over Buzek in view of Lange, Krumel and Schnack as applied to the rejection of independent Claim 1 above, and as described below for each claim/ limitation.          

With respect to Claim 12, Buzek, Lange, Krumel and Schnack teach ---           
12.   The method of claim 1, further comprising, for each benefit of the second set of benefits:       
responsive to the individual interacting with the interface element, performing, by the central enrollment database system, the one or more actions that satisfy the identified one or more of the set of eligibility rules corresponding to the benefit that was not satisfied;         
responsive to the individual now satisfying each of eligibility rules of the set of eligibility rules corresponding to the benefit, moving the benefit out of the second set of benefits into the first set of benefits;   and      
responsive to the individual interacting with the interface element and now satisfying the set of eligibility rules corresponding to the benefit, modifying, by the central enrollment database system, the benefits interface by indicating that the user is now eligible for the 

(see at least:   Buzek ibidem; and see citations already made above)    
(see at least:   Lange ibidem; and see citations already made above about ‘a/the set of eligibility rules’)       
(see at least:   Krumel ibidem; and see citations already made above including about ‘the first set of benefits’ AND ‘the second set of benefits’)       
(see at least:   Schnack ibidem; and see citations already made above)            



With respect to Claim 13, Buzek, Lange, Krumel and Schnack teach ---           
13.   The method of claim 1, wherein the personnel data comprises biographic and demographic information for the individual.          
(see at least:   Buzek ibidem;  and see citations already made 
above about ‘a set of personnel data’)   
(see at least:   Lange ibidem; and para [0041] about {“Client 18 will interface with the present employee benefits management system, in part, by utilizing online access to Support Systems Application 28, online Dashboard Reporting views to obtain current demographic or benefit data that is calculated and presented in various chart/graphical formats.”};  which together are the same as claimed limitations above)      
(see at least:   Krumel ibidem; and see citations already made above)      
(see at least:   Schnack ibidem; and see citations already made above)            



With respect to Claim 14, Buzek, Lange, Krumel and Schnack teach ---           
14.   The method of claim 1, further comprising:             
receiving, by the central enrollment database system, a set of preferences associated with the individual;   and      
enrolling, by the central enrollment database system, the individual in a subset of the first set of benefits based on the set of preferences.             
(see at least:   Buzek ibidem; and see citations already made above)   
(see at least:   Lange ibidem; and see citations already made 
above)  
(see at least:   Krumel ibidem; and see citations already made 

(see at least:   Schnack ibidem; and see citations already made above)            



With respect to Claim 15, Buzek, Lange, Krumel and Schnack teach ---           
15.   The method of claim 1, wherein the personnel data comprises data corresponding to one or more dependents of the individual, and the plurality of benefits further comprise benefits corresponding to the one or more dependents.          
(see at least:   Buzek ibidem;  and see citations already made above about ‘a set of personnel data’)   
(see at least:   Lange ibidem; and see citations already made above)  
(see at least:   Krumel ibidem; and see citations already made above)       
(see at least:   Schnack ibidem; and see citations already made above)            



With respect to Claim 16, Buzek, Lange, Krumel and Schnack teach ---           
16.   The method of claim 1, further comprising modifying, by the central enrollment database system, the benefits interface by indicating each of the eligibility rules corresponding to the first set of benefits that are satisfied by the accessed personnel data.         
(see at least:   Buzek ibidem;  and see citations already made above about ‘a set of personnel data’)   
(see at least:   Lange ibidem; and see citations already made above about ‘a/the set of eligibility rules’ and ‘a/the benefits interface’)      
(see at least:   Krumel ibidem; and see citations already made above including about ‘the first set of benefits’ AND ‘the second set of benefits’)      
(see at least:   Schnack ibidem; and see citations already made above)            



With respect to Claim 17, Buzek, Lange, Krumel and Schnack teach ---           
17.   The method of claim 1, wherein the one or more actions include updating or 

(see at least:   Buzek ibidem;  and see citations already made above about ‘a set of personnel data’ and updating/updated)   
(see at least:   Lange ibidem; and see citations already made above)  
(see at least:   Krumel ibidem; and see citations already made above)      
(see at least:   Schnack ibidem; and see citations already made above)            



With respect to Claim 18, Buzek, Lange, Krumel and Schnack teach ---           
18.   The method of claim 1, wherein the one or more actions include one selected from 
the group comprising changing the individual's benefits elections, and changing the individual's earnings withholdings.            
(see at least:   Buzek ibidem; and see citations already made 
above)   
(see at least:   Lange ibidem;  and para [0041] about {“For example, employee demographics are available to provide pie charts, graphs on results of data loads and code groups.  For further example, data on employee benefit elections are available in the form of graphs and charts of enrollments associated with previous time periods.”}; & para [0050] about {“As a function of the health and welfare benefits elected by Active Employees 34 or Retirees 36 by means of the Website 40, applicable payroll deductions are made, as reflected in Payroll Output 42 and ultimately transmitted to the Client Human Resource System 46.”};  which together are the same as claimed limitations above including about ‘benefits elections’ and ‘earnings withholdings’)     
(see at least:   Krumel ibidem;  and para [0057] about {“For example, a questionnaire may be tailored to an individual user (e.g., based only on the benefits offered to that specific user, excluding benefits offered to other users at the same organization), or to an organization (e.g., based on the total benefits offerings provided by the organization).  In some embodiments, the user may fill out a questionnaire one time (e.g., during account registration), and the results of the questionnaire may be associate with the user's account.  If the 
(see at least:   Schnack ibidem; and see citations already made above)            




With respect to Claim 19, the limitations of this system claim are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-18 as described above using cited references of Buzek, Lange, Krumel, Schnack and Tholl, because the limitations of this system Claim 19 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-18 as described above.       


With respect to Claim 20, the limitations of this non-transitory computer readable storage medium claim are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of method Claims 1-18 as described above using cited references of Buzek, Lange, Krumel, Schnack and Tholl, because the limitations of this non-transitory computer readable storage medium Claim 20 are commensurate in scope to limitations, and thus duplicates, of the above rejected method Claims 1-18 as described above.       

 Response to Arguments 
Applicant's remarks and claim amendments dated 23 FEBRUARY 2021 with respect to the rejection of amended Claims 1-20 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 1-20, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by adding citations/clarifications from already used references, & new Schnack reference that have been added in response to the Applicant’s latest claim amendments.                

Applicant's arguments with respect to rejection of Claims 1-20 under 35 USC 103 have been considered, but they are moot in view of the new ground/s of rejection (Schnack reference), which was necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).          

In response to the Applicant's implied argument that Examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  In re Gorman inter-alia states, wherein the claims were rejected in view of thirteen/ 13 references, which was upheld by the US Court of Appeals, that states  ---    “In other instances, on other facts, we have upheld reliance on a large number of references to show obviousness.   In re Miller, 159 F.2d 756, 758-59, 72 USPQ 512, 514-15 (CCPA 1947) (rejecting argument that the need for eight references for rejection supported patentability) with Kansas Jack, Inc. v. Kuhn, 719 F.2d 1144, 1149, 219 USPQ 857, 860 (Fed.Cir.1983) (where teachings relied upon to show obviousness were repeated in a number of references, the conclusion of obviousness was strengthened).  See also, e.g., In re Troiel, 274 F.2d 944, 947, 124 USPQ 502, 504 (CCPA 1960) (rejecting appellant's argument that combining a large number of references to show obviousness was "farfetched and illogical").”                

In response to the Applicant’s arguments against rejection under 35 USC 101, Examiner respectfully disagrees.  Specifically, Applicant’s citation of example 42 is non-persuasive because the claims at issue in example 42 are readily distinguishable over the instant claims.  In example 42, the claim as a whole integrates the method of organizing human activity into a practical application (it recites a series of additional elements including  providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users that was to overcome the problem of users and doctors not having the latest information to patient medical records).   Specifically, the additional elements of Example 42 recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.  In comparison, the instant application does not do so  it discloses a GUI that 

Similarly, Examiner notes that Applicant’s cited Example 37 from the Office’s web site does not apply here.  Examiner understands that Example 37, claims 1 and 2 have to do with locating icons on a GUI based on frequency of use, so that the most frequently used icons are positioned closest to the start icon so the user can quickly get to it (which is some sort of a short cut).  Thus, these claims were determined to be eligible to overcome 101 based on that concept (the processor rearranges the tiles based on the amount of use of each tile over a predetermined period of time). However, the current claimed invention does not have anything to do with the structure of a GUI (the instant claim recites a GUI that displays information on benefits the user is qualified for and displays information to the user regarding benefits the user is currently not qualified for --- see paras 5 & 6 of the Specification), let alone based on usage of icons or rearranging icons on a screen. In addition in example 37, the identified abstract idea is a mental process and the computer rearranging the tile overcomes the mental process abstract idea. Here in the instant application, the identified abstract idea is a Method of Organizing Human Activity and presenting additional data on a GUI does not present a practical application or significantly more than the abstract idea. Therefore, Example 37 does not apply here to overcome the rejection under 35 USC 101 as described herein above.             

Examiner notes that in response to the Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on a combination of references under 35 USC 103.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, the Applicant is informed 
	In further response to the Applicant's ‘amendments to the claims’ and arguments against 35 USC 103 rejection, Examiner notes that when combining references for rejection under 35 USC 103, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).                   

2112 [R-3]    Requirements of Rejection Based on Inherency;  Burden of Proof      
The express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.  “The inherent teaching of a prior art reference, a question of fact, arises both in the context of anticipation and obviousness.”  In re Napier, 55 F.3d 610, 613, 34 USPQ2d 1782, 1784 (Fed. Cir. 1995) (affirmed a 35 U.S.C. 103 rejection based in part on inherent disclosure in one of the references).  See also In re Grasselli, 713 F.2d 731, 739, 218 USPQ 769, 775 (Fed. Cir. 1983).                

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be 


 Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, which are relevant to this application and form a part of the body of prior art.                          

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire prior art as applicable as to the limitations of the claims.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.          

 
Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed 

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691